DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed April 1, 2020, has been entered.  After entry of the preliminary amendment, claims 1-15 are pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 17, 2021. It is noted, however, that the Office has not received a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea (i.e., a judicial exception), without significantly more.  The claims recite a method for danger assessment and prediction of water inrush in a roof 
This judicial exception is not integrated into a practical application because additional recited elements (e.g., obtaining a coal seam mining height in dependent claim 2) do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  The additional recited elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to the claim 2 additional element discussed above (i.e., obtaining a coal seam mining height) this language simply appends well-understood, routine, conventional activities previously known to the industry that are specified at a high level of generality.  The remaining claims do not recite any further limitations that would cause the abstract idea to be integrated into a practical application or that encompass significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, in lines 6-8, recites “obtaining a water inrush assessment result ... according to ... excavation area position information”.  Applicant’s specification provides no description of what is meant by the term “excavation area position information”.  Although this term is mentioned in the specification, no description or explanation is provided as to what this information is or consists of or how it is to be obtained.  
Claim 2 recites “obtaining a thickness of a theoretical research stratum” (line 10) and also refers to a “research section” in line 13 and to an “adopted research stratum” in line 15.  Applicant’s written specification fails to explain or describe what is meant by the terms “theoretical research stratum”, “research section” and “adopted research stratum”.  Accordingly, a person skilled in the relevant art would be unable to practice the claimed method.
Claim 6 recites, in line 9, “a thickness of a waterproof coal pillar”.  Applicant’s written specification fails to explain or describe what is meant by the term “waterproof coal pillar”.  Accordingly, a person skilled in the relevant art would be unable to practice the claimed method.


8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2, in lines 7-8, recites “obtaining a coal seam thickness of an adjacent fractured aquifer of the to-be-mined coal seam”.  The meaning of the term “adjacent” in this recitation is not clear.  Specifically, the claim language does not establish or make clear to what the fractured aquifer is adjacent. It is further not clear how an “aquifer” can have a “coal seam thickness”.  Note the similar language recited, for example, in claim 6.
In line 13 of claim 2, “the lithology of the coal seam lacks proper antecedent basis in the claims.
In line 6 of claim 6, the recitation “obtaining borehole histogram information for all bore holes ...” is indefinite.  It is not clear whether this is intended to refer to the same “borehole histogram information” previously recited (see claim 2, line 5) or to some different/additional information.
In line 8 of claim 6, the recitation “obtaining a coal seam thickness of an adjacent fractured aquifer ...” is indefinite.  It is not clear whether this is intended to refer to the same “coal seam thickness” and “fractured aquifer” previously recited (see claim 2, line 7) or to some different/additional features.
In line 11 of claim 6, the recitation “obtaining a coal seam mining height” is indefinite.  It is not clear whether this is intended to refer to the same “coal seam mining height” previously recited (see claim 2, line 9) or to some different/additional coal seam mining height.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., U.S. Patent Application Publication No. 2020/0370433 .
Li discloses method for danger assessment and prediction of water inrush including calculating a danger index (e.g., water inrush coefficient “T”) according to position classification of the roof (e.g., borehole histogram data, such as stratification, structural compositions of strata, and contact relationship therebetween; see paragraph [0007]) and obtaining a water inrush assessment result according to the danger index and excavation area position information (zones where T is less than a critical water inrush coefficient are classified as safe; zones where T is greater than the critical 
With respect to claim 6, to calculate the danger index, Li further discloses obtaining coal seam thickness and mining height (see, e.g., paragraph [0048]), height of water flowing fractured zone (e.g., a water-conducting fissure zone; see paragraph [0011]), and thicknesses of impervious and protective layers (see paragraph [0012]).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhao (CN-108805352-A) is the published Chinese priority application corresponding to Li, U.S. Patent Application Publication No. 2020/0370433 (applied in the rejection above).  The remainder of the cited references concern evaluating water inrush risk in underground coal mines.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        March 23, 2021